     Case 1:20-cv-01314-NONE-BAM Document 19 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JULIO SANDOVAL,                                  Case No. 1:20-cv-01314-NONE-BAM (PC)
12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR STAY OF PROCEEDINGS
13           v.                                        (ECF No. 18)
14    DIAZ, et al.,                                    ORDER GRANTING EXTENSION OF TIME
                                                       TO FILE AMENDED COMPLAINT
15                       Defendants.
                                                       SIXTY (60) DAY DEADLINE
16

17          Plaintiff Julio Sandoval (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On November 24, 2020, the

19   Court screened the complaint and granted Plaintiff leave to file a first amended complaint within

20   thirty days. (ECF No. 17.)

21          Currently before the Court is Plaintiff’s motion for a stay of proceedings, filed December

22   9, 2020. (ECF No. 18.) Plaintiff states that he received the Court’s screening order on December

23   2, 2020, but he needs 70 days to amend his complaint. Plaintiff states that he is in quarantine due

24   to COVID-19, and at this time has no access to the law library. Plaintiff has been informed that

25   all the law libraries are closed for the moment, and Plaintiff does not know when he will come out

26   of quarantine or when regular access to the courts will be opened. (Id.)

27          The district court “has broad discretion to stay proceedings as an incident to its power to

28   control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing Landis v. North
                                                       1
     Case 1:20-cv-01314-NONE-BAM Document 19 Filed 12/11/20 Page 2 of 2


 1   American Co., 299 U.S. 248, 254 (1936)). “Generally, stays should not be indefinite in nature.”

 2   Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066–67 (9th Cir. 2007).

 3   If a stay is especially long or its term is indefinite, a greater showing is required to justify it.

 4   Yong v. I.N.S., 208 F.3d 1116, 1119 (9th Cir. 2000). The party seeking the stay bears the burden

 5   of establishing the need to stay the action. Clinton, 520 U.S. at 708.

 6           Here, Plaintiff has not carried his burden of establishing the need to stay this action.

 7   However, the Court finds it appropriate to grant an extension of time for Plaintiff to prepare and

 8   file his amended complaint. The Court finds that in this instance, an extension of sixty (60) days

 9   is appropriate. If Plaintiff finds that he is still in quarantine and without access to the law library

10   at his institution, it would be more appropriate for him to file a motion seeking another extension

11   of this deadline, rather than a stay of the case. Plaintiff is reminded that the standards for pleading

12   a cognizable claim were provided to him in the screening order.

13           Accordingly, Plaintiff’s motion for stay, (ECF No. 18), is HEREBY DENIED. Within

14   sixty (60) days from the date of service of this order, Plaintiff shall file a first amended complaint

15   (or a notice of voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i)). If

16   Plaintiff fails to file an amended complaint in compliance with this order, the Court will

17   recommend dismissal of this action, with prejudice, for failure to obey a court order and

18   failure to state a claim.

19
     IT IS SO ORDERED.
20
21       Dated:     December 11, 2020                             /s/ Barbara    A. McAuliffe               _
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                          2
